Mr. Justice Walker delivered the opinion of the Court. The writ in this case was quashed by the Court below for an alleged variance between the names of one of the defendants in the declaration and writ. The declaration is against William Byers, and the writ is against the same person, unless the fact that a mark was drawn across the top of “11” in William, should make that a different name. It is true that the mark across the top of one of the letters is used as one of its signs of distinction, just as a dot is to another letter; but the omission to cr-oss the one or to dot the other would not destroy the identity of either; nor is the misapplication of these signs of distinction sufficient to produce that effect. Other and independent marks of distinction, as well as their ordinary connexion and use, are equally conclusive and important in determining what letter was intended to be used. The objection is extremely technical, and should not be allowed. The judgment of the Independence Circuit Court is, therefore, reversed, and the cause remanded.